DETAILED ACTION
Response to Amendments
The amendment filed on 11/2/2021 has been entered.  
Claims 21-23 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 11/12/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by USPGP#20080167672 of Giordano et al. (henceforth Giordano).
Regarding claim 21, Giordano teaches a surgical stapling instrument (Giordano: 10) for use with a robotic system (please note that this limitation is an intended use limitation) comprising: 
a housing (Giordano: 6, 16) comprising independent rotary drivers (Giordano: 16, 18, 20)
a shaft (Giordano: 8); 
a proximal spine (Giordano: 48); 
a distal spine (Giordano: 50); 
an end effector (Giordano: 12); comprising: 
a first jaw (Giordano: 22); 
a second jaw (Giordano: 24) rotatable relative to the first jaw (Giordano: para 0036); and 
a staple cartridge (Giordano: 34) comprising staples (Giordano: para 0039) removably stored therein; 
a closure drive (Giordano: 250) configured to move the second jaw toward the first jaw (Giordano: para 0054), wherein the closure drive is operably coupled to a first one of the independent rotary drivers (Giordano: 18) and is rotatable relative to the distal spine (Giordano: para 0054);
a firing drive (Giordano: 32, 33, 80, 122, 124) configured to transmit a firing motion to eject the staples from the staple cartridge (Giordano: para 0039), wherein the firing drive comprises a firing member (Giordano: 32, 33) that is pushed distally during the firing motion to eject the staples from the cartridge (Giordano: para 0039), wherein the firing drive is operably coupled to a second one of the independent rotary drive members (Giordano: 20) and is rotatable relative to the distal spine (Giordano: para 0042-0046); and 
an articulation linear drive (Giordano: 14, in para 0035 the details of the articulation linear drive are incorporated from 11/329,020 (equivalent to USPGP 20070158385 A1)) configured to Giordano: para 0035), wherein the articulation linear drive is operably coupled to a third one of the independent rotary drive members (Giordano: 16, in para 0035 the details of the articulation linear drive are incorporated from 11/329,020 (equivalent to USPGP 20070158385 A1)).
Regarding claim 22, Giordano teaches a surgical stapling instrument (Giordano: 10) for use with a robotic system (please note that this limitation is an intended use limitation), comprising: 
a housing (Giordano: 6, 16) comprising independent rotary inputs (Giordano: 16, 18, 20)
a shaft (Giordano: 8, 48, 50) including a proximal spine (Giordano: 48) and a distal spine (Giordano: 50); 
an end effector (Giordano: 12); comprising: 
a first jaw (Giordano: 22); and
a second jaw (Giordano: 24) rotatable relative to the first jaw (Giordano: para 0036); 
a closure drive (Giordano: 250) configured to move the second jaw toward the first jaw (Giordano: para 0054), wherein the closure drive is operably coupled to a first one of the independent rotary inputs (Giordano: 18) and is rotatable relative to the distal spine (Giordano: para 0054); 
a firing drive (Giordano: 532, 33, 80, 122, 124) configured to transmit a firing motion to eject staples from a staple cartridge (Giordano: para 0039) wherein the firing drive comprises a firing member (Giordano: 32, 33) movable between a proximal position and a distal position (Giordano: 0039) wherein the firing member is pushed toward the distal position during the firing motion to eject the staples from the cartridge (Giordano: 0039), wherein the firing drive is operably coupled to a second one of the independent rotary inputs (Giordano: 20) and is rotatable relative to the distal spine (Giordano: para 0042-0046), 
an articulation linear drive (Giordano: 14, in para 0035 the details of the articulation linear drive are incorporated from 11/329,020 (equivalent to USPGP 20070158385 A1)) configured to articulate and straighten the proximal spine and the distal spine (Giordano: para 0035), wherein the articulation linear drive is operably coupled to a third one of the independent rotary inputs (Giordano: 16, in para 0035 the details of the articulation linear drive are incorporated from 11/329,020 (equivalent to USPGP 20070158385 A1)). 
Regarding claim 23, as shown in claim 22, Giordano teaches the surgical instrument further comprising the staple cartridge (Giordano: 34).

Response to Arguments
Applicant’s arguments filed on 11/2/2021 have been fully considered:
Applicant's arguments with respect to claims 21-22 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.

Conclusion
Prior art made of record is considered pertinent to applicant’s disclosure:
USPGP 20050209614 of Fenter teaches a robotic system that can use the surgical instrument described in Giordano.
USPGP 20110118754 of Dach’s, III teaches a robotic system that can use the surgical instrument described in Giordano.
USPGP 20120215220 of Manzo teaches a robotic system that can use the surgical instrument described in Giordano.
USPGP 20050131390 of Heinrich teaches a robotic system that can use the surgical instrument described in Giordano.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731